UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 29, 2012 Hines Global REIT, Inc. Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) (888) 220-6121 Registrant’s telephone number, including area code: Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note. On March 29, 2012, wholly-owned subsidiaries of the Hines Global REIT Properties, LP (the"Operating Partnership"), which is a subsidiary of Hines Global REIT, Inc. ("Hines Global"),acquiredfour logistics facilities in Poland:ProLogis Park Warsaw I, located in Warsaw, Poland; ProLogis Park Warsaw III, located in Warsaw, Poland; ProLogis Park Bedzin I, located in Upper Silesia, Poland; and ProLogis Park Wroclaw II, located in Wroclaw, Poland. The sellers of these facilities are: ProLogis Poland XCI s.a.r.l., ProLogis Poland XXXIX sp. z o.o., ProLogis Poland XCII sp. z o.o., and ProLogis Poland XXI sp. z o.o. None of the sellers are affiliated with the Company or its affiliates. In addition to these four properties, the Company entered into a purchase agreement related to a fifth property in the Poland Logistics Portfolio, ProLogis Park Sosnowiec, which is referred to as the Sosnowiec Asset. On March 29, 2012, the preliminary purchase agreement for the acquisition of the ProLogis Park Sosnowiec was amended to add certain additional closing conditions to the purchaser’s obligation to acquire the asset and the closing of such asset has been delayed pending the satisfaction of these closing conditions.The Company expects to complete the acquisition of the Sosnowiec Asset on or before December 22, 2012, subject to the completion of these closing conditions. The purchase of the Sosnowiec Asset is deemed probable and as such is included in the statement of revenues and certain operating expenses. The Company refers to all five of these logistics facilities located in Poland, collectively, as the “Poland Logistics Portfolio.” The Poland Logistics Portfolio properties were constructed between 1995 and 2009 and consist of 2,270,054 square feet of rentable area that is 93% leased to 26 tenants. OnApril 3, 2012, Hines Global filed a Current Report on Form 8-K (the "Initial Report") with regard to the acquisition ofthe Poland Logistics Portfolio.After reasonable inquiry,Hines Globalis not aware of any material factors relating to the property that would cause the reported financial information not to be necessarily indicative of future operating results. Thisamendment is being filed for thesole purpose of filing the financialstatements and pro forma financialinformation required by Item 9.01 of Form 8-K, andshould be read in conjunction with the Initial Report. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Real Estate Property Acquired. The following financial statements are submitted at the end of this Current Report on Form 8-K/A and are filed herewith and incorporated herein by reference. Poland Logistics Portfolio—Forthe Year EndedDecember 31, 2011 Independent Auditors’ Report Statement of Revenues and Certain Operating Expenses Notes to Statement of Revenues and Certain Operating Expenses (b) Unaudited Pro Forma Financial Information. The following financial information is submitted at the end of this Current Report on Form 8-K/A and is filed herewith and incorporated herein by reference. Hines Global REIT, Inc. Unaudited Pro Forma Consolidated Balance Sheet as of December 31, 2011 Unaudited Pro Forma Consolidated Statement of Operations for theYear EndedDecember 31, 2011 Notes to Unaudited Pro Forma Consolidated Financial Statements (d) Exhibits - None. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. June 14, 2012 By: /s/ J. Shea Morgenroth Name: J. Shea Morgenroth Title: Chief Accounting Officer and Treasurer 2 INDEPENDENT AUDITORS’ REPORT To the Partners of Hines Global REIT Properties, L.P. Houston, TX We have audited the accompanying statement of revenues and certain operating expenses (the “Historical Summary”) of the Poland Logistics Portfolio, five separate logistic facilities located in Poland for the year ended December 31, 2011. This Historical Summary is the responsibility of the Poland Logistics Portfolio’s management. Our responsibility is to express an opinion on the Historical Summary based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Historical Summary is free of material misstatement. An audit includes consideration of internal control over financial reporting as it relates to the Historical Summary as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Properties’ internal control over financial reporting as it relates to the Historical Summary. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Historical Summary, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Historical Summary. We believe that our audit provides a reasonable basis for our opinion. The accompanying Historical Summary was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in thisForm 8-K/A of Hines Global REIT, Inc.) as discussed in Note 2 to the Historical Summary and is not intended to be a complete presentation of theProperties’ revenues and expenses. In our opinion, such Historical Summary presents fairly, in all material respects, the revenues and certain operating expenses discussed in Note 2 to the Historical Summary of the Properties for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ Saville Dodgen & Company, PLLC Dallas, Texas June 14, 2012 3 POLAND LOGISTICS PORTFOLIO WARSAW / UPPER SILESIA / SOSNOWIEC/ WROCLAW, POLAND STATEMENT OF REVENUES AND CERTAIN OPERATING EXPENSES For the Year Ended December 31, 2011 Revenues: Rental revenue $ Other revenue Totalrevenues Certain operating expenses: Utilities Ground lease rent expense Real estate taxes Repairs and maintenance Cleaning services Building management services Insurance Total certain operating expenses Revenues in excess of certain operating expenses $ See accompanying notes to statement of revenues and certain operating expenses. 4 POLAND LOGISTICS PORTFOLIO WARSAW / UPPER SILESIA / SOSNOWIEC/ WROCLAW, POLAND NOTES TO STATEMENT OF REVENUES AND CERTAIN OPERATING EXPENSES For the Year Ended December 31, 2011 (1)Organization On March29, 2012,a subsidiary of Hines Global REIT, Inc. (the “Company”) acquired the following four logistics facilities in Poland: ProLogis Park Warsaw I, located in Warsaw, Poland; ProLogis Park Warsaw III, located in Warsaw, Poland; ProLogis Park Bedzin I, located in Upper Silesia, Poland; and ProLogis Park Wroclaw II, located in Wroclaw, Poland. The sellers of these facilities are: ProLogis Poland XCI s.a.r.l., ProLogis Poland XXXIX sp. z o.o., ProLogis Poland XCII sp. z o.o., and ProLogis Poland XXI sp. z o.o. None of the sellers are affiliated with the Company or its affiliates. In addition to these four properties, the Company entered into a purchase agreement related to a fifth property in the Poland Logistics Portfolio, ProLogis Park Sosnowiec, which is referred to as the Sosnowiec Asset. On March 29, 2012, the preliminary purchase agreement for the acquisition of the Sosnowiec Assetwas amended to add certain additional closing conditions to the purchaser’s obligation to acquire the asset and the closing of such asset has been delayed pending the satisfaction of these closing conditions.The Company expects to complete the acquisition of the Sosnowiec Asset on or before December 22, 2012, subject to the completion of these closing conditions. The purchase of the Sosnowiec Asset is deemed probable and as such is included in the statement of revenues and certain operating expenses. The Company refers to all five of these logistics facilities located in Poland, collectively, as the “Poland Logistics Portfolio.” The Poland Logistics Portfolio properties were constructed between 1995 and 2009 and consist of 2,270,054 square feet of rentable area that is 93% leased to 26 tenants. (2)Basis of Presentation The statement of revenues and certain operating expenses (the “Historical Summary”) has been prepared for the purpose of complying with the provisions of Article 3-14 of Regulation S-X promulgated by the Securities and Exchange Commission (the “SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC.This Historical Summary includes the historical revenues and operating expenses of the Poland Logistics Portfolio, exclusive of interest expense, depreciation and amortization and management fees, and other nonrecurring owner specific expenses, which may not be comparable to the corresponding amounts reflected in the future operations of the Poland Logistics Portfolio. In preparing the accompanying financial statement, we evaluated events and transactions that occurred subsequent to December 31, 2011, through the date that the accompanying financial statement were available tobe issued on June 14, 2012.All significant intercompany transactions have been eliminated. (3)Use of Estimates The preparation of the financial statement in conformity with accounting principles generally accepted in the United States of America requires the Poland Logistics Portfolio’s management to make estimates and assumptions that affect the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. (4) Significant Accounting Policies (a)Revenue Recognition The Poland Logistics Portfolio’s operations consist of rentalrevenue earned from tenants under leasing arrangements which generally provide for minimum rents, escalations, and charges to tenants for their pro rata share of real estate taxes and operating expenses.The tenant leases have been accounted for as operating leases.Rental revenue is recognized by amortizing the aggregate lease payments on the straight-line basis over the entire terms of the leases, which resulted in rentalrevenue in excess of contractual rent of $315,633 for the year ended December 31, 2011. (b)Repairs and Maintenance Expenditures for repairs and maintenance are expensed as incurred. 5 POLAND LOGISTICS PORTFOLIO WARSAW / UPPER SILESIA / SOSNOWIEC/ WROCLAW, POLAND NOTES TO STATEMENT OF REVENUES AND CERTAIN OPERATING EXPENSES – (Continued) (c)International Operations The Polish zloty (“PLN”) is the functional currency for the Poland Logistics Portfolio.The Historical Summary of the Poland Logistics Portfolio has been translated into U.S. dollars for reporting purposes using the average exchange rate for the period. (5)Rental Revenue The aggregate annual minimum cash payments to be received on the noncancelable operating leases in effect as of December 31, 2011 are as follows: Year ending December 31: Amount $ Thereafter Total $ Total minimumfuture rental revenuerepresents the base rent that tenants are required to pay under the terms of their leases in effect at December 31, 2011 exclusive of charges for contingent rents, operating expenses and real estate taxes.There were no significant contingent rents the year ended December 31, 2011. Of the total rental revenue for the year ended December 31, 2011, 17% was earned from a tenant in the manufacturing industry whose lease expires in 2019, 24% was earned from a tenant in the retail industry who lease expires in 2018, and 19% was earned from a tenant in the distribution industry with leases expiring in 2014 and 2017.ThePoland Logistics Portfoliodid not earn rental revenue from any other tenants or industry concentration of tenants that represent more than 10% of its total rental revenue for the year ended December 31, 2011. (6)Commitments and Contingencies The Poland Logistics Portfolio is subject toground leases, which expires on 2089 for Bedzin I and Wroclaw II. The leases provide for rent reviews, generally every three years, which may increase or decrease payments over the term of the lease. The most recent rent review occurred in January 2009. Ground lease expense for the year ended December 31, 2011, was $329,489. * 6 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENT Hines Global REIT, Inc. (“Hines Global”) and, together with Hines Global REIT Properties, LP (the “Operating Partnership”), (the “Company”) made the following acquisitions since inception: Property Name Date of Acquisition Net Purchase Price 17600 Gillette June 9, 2010 $20.4 million Brindleyplace Project July 7, 2010 $282.5 million Hock Plaza September 8, 2010 $97.9 million Southpark October 19, 2010 $31.2 million FiftySouth Sixth November 4, 2010 $185.0 million Stonecutter Court March 11, 2011 $146.8 million FM Logistic April 27, 2011 $70.8 million Gogolevsky 11 August 25, 2011 $96.1 million 250 Royall Street September 9, 2011 $57.0 million Campus at Marlborough October 28, 2011 $103.0 million Fisher Plaza December 15, 2011 $160.0 million 9320 Excelsior Boulevard December 27, 2011 $69.5 million Poland Logistics Portfolio March 29, 2012 $157.4 million 144 Montague April 16, 2012 $91.3 million On March 29, 2012, a subsidiary of the Company acquired a portfolio of four logistics facilities in Poland: ProLogis Park Warsaw I, located in Warsaw, Poland; ProLogis Park Warsaw III, located in Warsaw, Poland; ProLogis Park Bedzin I, located in Upper Silesia, Poland; and ProLogis Park Wroclaw II, located in Wroclaw, Poland.The net contract purchase price for these four logistics facilities was €98.6 million (approximately $131.3 million based on a rate of $1.3325 per Euro as of the transaction date), exclusive of transaction costs and working capital reserves. In addition to these four properties, the Company entered into a purchase agreement related to a fifth property, ProLogis Park Sosnowiec, which is referred to as the Sosnowiec Asset.On March 29, 2012, the preliminary purchase agreement for the acquisition of the Sosnowiec Asset was amended to add certain additional closing conditions to the purchaser’s obligation to acquire the asset and the closing of such asset has been delayed pending the satisfaction of these closing conditions.The Company expects to complete the acquisition of the Sosnowiec Asset on or before December 22, 2012, subject to the completion of these closing conditions.The purchase of the Sosnowiec Asset is deemed probable and as such is included in the unaudited pro forma consolidated balance sheet and unaudited pro forma consolidated statement of operations.The net contract purchase price for the Sosnowiec Asset is €19.9 million (approximately $26.1 million based on a rate of $1.3091 per Euro as of the contract date), exclusive of transaction costs and working capital reserves. The Company refers to all five of these logistics facilities located in Poland, collectively, as the “Poland Logistics Portfolio.”The Poland Logistics Portfolio properties were constructed between 1995 and 2009 and consist of 2,270,054 square feet of rentable area that is 93% leased to 26 tenants. On April 16, 2012, a subsidiary of the Company acquired 144 Montague, an office building located in Brisbane, Australia.The net contract purchase price was 88.1 million Australian dollars (“AUD”) (approximately $91.3 million using a rate of $1.04 per AUD as of the transaction date).Hines Global funded the acquisition using proceeds from our current public offering and debt financing. The unaudited pro forma consolidated balance sheet and unaudited pro forma consolidated statement of operations assumes that all acquisitions described above occurred on January1, 2011.However, there are no pro forma adjustments for 144 Montague included in the unaudited pro forma consolidated financial statements since the financial statements are not currently required to be filed for this recent acquisition. In management’s opinion, all adjustments necessary to reflect the effects of these acquisitions have been made. The unaudited pro forma consolidated statement of operations is not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of the period presented, nor does it purport to represent the results of operations for future periods. 7 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As of December 31, 2011 (In thousands, except per share amounts) December 31, 2011 Adjustments for the Poland Logistics Portfolio Pro Forma ASSETS Investment property, net $ $ (a) $ Cash and cash equivalents (a) — Restricted cash — Tenant and other receivables — Intangible lease assets, net (a) Deferred leasing costs, net — Deferred financing costs, net — Other assets (b) Total Assets $ $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ (c) $ Due to affiliates (d) Intangible lease liabilities, net (a) Other liabilities — Interest rate swap contracts — Distributions payable — Notes payable — Total liabilities Commitments and Contingencies Equity: Stockholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued or outstanding as ofDecember 31, 2011 Common shares, $.001par value; 1,500,000 common shares authorized, 90,023 common shares issued and outstanding as ofDecember 31, 2011 90 67 (e) Additional paid-in capital 67,325 (e) Accumulated deficit (c)(d) Accumulated other comprehensive income — Total stockholders’ equity Noncontrolling interests — Total Equity Total Liabilities and Equity $ $ $ See notes to unaudited pro forma consolidated balance sheet and notes to unaudited pro forma consolidated financial statements. 8 Notes to Unaudited Pro Forma Consolidated Balance Sheet as of December 31, 2011 (a) To record the pro forma effect of the Company’s $157.4 million acquisition of the Poland Logistics Portfolio, assuming it had occurred on December 31, 2011.The net purchase price was allocated to investment property, net and intangible lease assets and liabilities.Pro forma adjustments related to the purchase price allocation of the Poland Logistics Portfolio are preliminary and subject to change. (b)
